Citation Nr: 1535016	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 12, 2014, and in excess of 70 percent thereafter.  

2.  Entitlement to an effective date earlier than May 12, 2014, for the grant of a total rating based upon individual unemployability (TDIU) due to service-connected disability or disabilities 

3.  Entitlement to a rating in excess of 30 percent for painful scars, status post shrapnel wound, right lower extremity. 

4.  Entitlement to a rating in excess of 20 percent for deep nonlinear scars, status post shrapnel wound, right lower extremity.

5.  Entitlement to service connection for right knee disability. 




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

As explained below, the Board has determined that the Veteran is entitled to a TDIU based on his service-connected PTSD, effective October 31, 2009.  As a result of this decision, the Veteran is also entitled to special monthly compensation at the housebound rate.  This matter is referred to the originating agency's attention for appropriate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to higher ratings for shrapnel wound scars, right lower extremity, and entitlement to service connection for right knee disability are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.

2.  The Veteran filed a claim for an increased rating for his PTSD in October 2009; he was rendered unemployable as a result of his PTSD on October 31, 2009.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an effective date of October 31, 2009, but not earlier, for a TDIU based on the service-connected PTSD are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in March 2010, prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in May 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


Factual Background and Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran initiated a claim for an increased rating for PTSD in October 2009.  At that time, he reported that his disability had worsened and was affecting his activities of daily living, relations with his family and functioning in society.  In a January 2010 rating decision, the RO granted an increased rating of 50 percent, effective October 5, 2009.  A subsequent September 2014 rating decision increased the Veteran's PTSD rating to 70 percent, effective May 12, 2014.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 50 to 68, which are indicative of mild to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's outpatient treatment reports from the Fayetteville VA Medical Center (VAMC), for the period of January 2009 to the present show a consistent history of psychiatric treatment throughout the period.  Additionally, the Veteran's outpatient treatment reports show he has consistently reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts/flashbacks, poor sleep/nightmares, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.  The Board observes the Veteran has also exhibited periods of impaired impulse control.  For example, a May 2011 outpatient treatment note describes the Veteran as highly agitated and irritable.  The examiner also stated the Veteran was yelling, and ultimately walked out of the therapy session after just 15 minutes.   

The Veteran was afforded a VA examination in April 2010.  He complained of depression, social isolation, hypervigilance, sleep impairments/nightmares, intrusive thoughts, exaggerated startle, and anger outbursts.  The examiner found the Veteran noticeably anxious during the examination.  The examiner also indicated the Veteran's relationships were fair, based on his preference to be alone.  In addition, the examiner found the Veteran to be "off track" during the interview, evidencing impaired concentration.  Further, the examiner noted the Veteran's judgment was diminished by his anxiety, which led to social avoidance.  Eye contact was described as fair.  In sum, the examiner stated the Veteran had daily problems associated with his PTSD, which resulted in impairment of social skills, occupational functioning, judgment, mood, and range of activities.  Specifically, the examiner stated the Veteran's psychiatric disability interferes with eating in restaurants, shopping, going to movies, work efficiency, and social functioning.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 56.

The Veteran's spouse and son have submitted several statements, which indicate he is socially withdrawn and agitated.  In a November 2009 statement, the Veteran's spouse reported his recent treatment resulted in a worsening of his symptoms.  In detail, his spouse noted the Veteran was "impatient, angry, accusing and down right rude" to her and his children.  The Veteran's spouse also noted his impaired sleep.  His son, in a January 2011 statement, chronicled several manifestations of the Veteran's PTSD.  These manifestations included poor hygiene, emotional distance,  unprovoked irritability with periods of violence, impaired sleep, and suicidal thoughts.   

The Veteran underwent another VA examination in May 2014.  At that time, the Veteran reported poor sleep with difficulty initiating and maintaining sleep, nightmares, irritability, intrusive thoughts, difficulty concentrating, detachment, diminished interest in activities, and hypervigilance.  The examiner indicated the Veteran was prescribed Prozosin and Citalopram.  The Veteran reported experiencing symptoms of depressed mood, anxiety, suspiciousness, panic, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty with work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran reported being triggered by Vietnamese kids in his prior job as a teacher's aide, which resulted in him quitting.  He also reported a history of anger, which resulted in his throwing things and slamming doors.  In sum, the examiner stated the Veteran was, "not currently employable due to the impact of his post-traumatic stress disorder on his concentration, social comfort, ability to cooperate and communicate with others in normal circumstances."  The Veteran was again diagnosed with PTSD, and the examiner assigned a GAF score of 50.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since the Veteran submitted his October 2009 claim, the evidence indicates his PTSD is significant.  Specifically, the evidence shows the Veteran's GAF scores have been in the range of 50-56 on both VA examinations, which is indicative of moderately significant to serious symptoms.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work and social problems.  Additionally, the Veteran's social isolation and irritability have also resulted in significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, and an impaired affect.  The Board further observes that during both the April 2010 and May 2014 VA examinations, the examiner specifically stated the Veteran has impairments of social skills, occupational functioning, judgment, and mood.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

There is no evidence of delusions, hallucinations, homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while some mild memory/concentration impairments were noted, there is no indication that they are of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a schedular rating of 70 percent, and no more, is warranted throughout the period of the claim.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 70 percent.

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

TDIU Effective Date

As previously noted, the evidence indicates the Veteran last worked on October 30, 2009.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, was received from Springfield Public Schools in March 2010.  This form indicates the Veteran earned $15, 504 in the preceding 12 months of employment as a paraprofessional, and terminated his employment for personal/health reasons.  

The Board observes the Veteran reported his PTSD prevented him from securing or following a substantially gainful occupation on his VA Form 21-8940, Application for Increased Compensation Based on Unemployability submitted in February 2010.  The Board also briefly notes the Veteran's claim for TDIU was initially denied in a December 2010 rating decision, in principle part, because the April 2010 VA psychiatric examiner noted the Veteran's previous volunteer work with the Military Order of the Purple Heart and local homeless shelter.  Critically, the examiner stated the Veteran, "may be able to work part time or partial work days."  Presently, the evidence shows the Veteran has not maintained any form of employment since his cessation of work in October 2009.  As noted above, the Veteran has experienced significant manifestations of PTSD throughout the period under appeal, which have resulted in clear occupational dysfunction.  The Board also notes the May 2014 VA examiner concluded the Veteran's PTSD alone was sufficient to preclude him from obtaining and maintaining substantially gainful employment.  Further, the Board has not found a substantial deviation in PTSD symptomatology throughout the period under appeal.  

In a September 2014 rating decision, the RO granted entitlement to TDIU, effective May 12, 2014.  In this decision, the RO concluded May 12, 2014, represented the, "earliest date medical evidence shows a worsening of disability sufficient to warrant a grant of this benefit."  The Veteran subsequently initiated a notice of disagreement with the assigned effective date.  Specifically, he asserted his PTSD has rendered him unemployable throughout the period under appeal.  The Board agrees.  As noted above, the Veteran's PTSD has resulted in significant impairments most areas of life function, to include mood, judgment, thinking, and most importantly occupational functioning.  Further, this decision establishes a 70 percent rating for the Veteran's PTSD throughout the period under appeal.  Although the RO determined several of the Veteran's service connected disabilities combine to produce his unemployability, the Board disagrees.  Specifically, the Board finds the Veteran's PTSD, in and of itself, is of sufficient severity to prohibit substantially gainful employment.  In this regard, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals For Veterans Claims (Court) recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  The Court observed the Secretary has an obligation to "maximize benefits."  Id.  In this regard, the Board finds the Veteran's PTSD has been assigned a 70 percent rating throughout the period under appeal.  In addition, his outpatient treatment records and VA examinations reveal significant occupational impairments resulting from this disability.  Further, the May 2014 VA examiner found this single disability is sufficient to preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board observes the Veteran's other remaining disabilities warrant a combined disability rating of 60 percent or greater.  Therefore, a TDIU predicated on the Veteran's PTSD alone satisfies the predicate criteria necessary for entitlement to SMC pursuant to 38 C.F.R. § 3.350(i)(1).  

Based on the above-noted findings, the Board finds entitlement to an effective date of October 31, 2009, for a TDIU on the basis of the Veteran's PTSD disability is in order.  This follows because the Veteran's PTSD has satisfied the scheduler criteria for a TDIU throughout the period of the claim, he last worked on October 30, 2009, and he has been unemployable since that time as a result of his PTSD.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An effective date of October 31, 2009, for an award of a TDIU due to the service-connected PTSD is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

At the outset, the Board notes that the Veteran initiated a claim for increase for his service-connected right leg shrapnel scars in February 2010.  By way of a December 2010 rating decision, the RO confirmed and continued the previously assigned 10 percent rating.  In January 2011, the Veteran submitted his notice of disagreement (NOD) with the December 2010 decision.  In a subsequent September 2014 rating decision, the RO granted an increased rating of 30 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804 on the basis of 5 or more painful scars.  The RO also established a separate 20 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7801, on the basis of deep and non-linear scars at that time.  Following that decision, the Veteran's representative expressed continued disagreement with the assigned disability ratings.  Although the RO issued a supplemental statement of the case (SSOC) in September 2014, it did not address the newly established rating under Diagnostic Code 7801.  Because the right lower extremity scars were already in appellate status and the Veteran has not expressed satisfaction with the rating assigned under Diagnostic Code 7801, the separate rating under Diagnostic Code 7801 should have been addressed in the SSOC. 

Additionally, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent examinations to assess his service-connected right lower extremity shrapnel scars in April 2010 and May 2014.  The Board notes a great discrepancy in the measurements provided in the reports of these examinations.  Specifically, in the course of the Veteran's April 2010 examination, the Veteran was found to have a scar measuring 4x6 centimeters;  however, during his May 2014 examination, the examiner found two separate deep scars measuring 7x6 and 9x7 centimeters respectively, as well as 6 superficial scars each measuring 1x1 centimeter.  To further complicate the matter, the Veteran was noted to have a 4x16 scar in the course of a September 2010 VA muscles examination.  The Board finds it highly unlikely the Veteran's scars have changed significantly in size in the more than 40 years since his discharge from active duty.  However, the Board is also unable to assess the true extent of the Veteran's scars as a result of the above-noted discrepancies.  As such, the Board finds a new examination is warranted to confirm the precise measurements of the Veteran's right lower extremity shrapnel wound scars. 

The Veteran also seeks service connection for a right knee disability.  The central issues that must be resolved is whether the Veteran's fall from a helicopter in service caused a right knee disability, or alternatively, whether the Veteran's service-connected right lower extremity shrapnel wound or left knee disability caused or aggravated his claimed right knee disability.  The Veteran underwent a VA examination in April 2010.  At that time, the examiner concluded the, "Veteran's right knee degenerative joint disease is less likely than not associated with injuries from gunshot."  The examiner wholly failed to explain how or why she formulated this opinion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In the course of the same examination, however, the examiner determined the Veteran's left knee disability was caused by military service, because "imbedded shrapnel could have advance his arthritis."  To date, the RO has not obtained an opinion addressing whether the Veteran's fall in service directly caused his current right knee disability, or whether his presently service-connected left knee disability caused or permanently worsened the right knee degenerative joint disease.  As such, the Board finds a new examination and medical opinions are necessary.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected right lower extremity shrapnel wound scars.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or AMC must ensure the examiner provides all information required for rating purposes, to include photographs of the scars.  The examiner should include the measurement instrument in the photographs to enable Board corroboration of the actual scar measurements, if possible, as there is a great variance in measurements provided in previous examination reports.

3.  The RO or the AMC should also afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed right knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each knee disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a)  originated in service or was caused by his helicopter fall in service; 

b)  was caused or permanently worsened by his service-connected right lower extremity shrapnel wound, to include imbedded shrapnel; or

c)  was caused or permanently worsened by his service-connected left knee disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Finally, the RO or the AMC should readjudicate the issues on appeal, to include entitlement to a rating in excess of 20 percent for deep nonlinear scars, status post shrapnel wound, right lower extremity.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


